Whitfield, C. J.,
delivered the opinion of the court.
The effort to change a judgment on a mere promissory note, by revivor, into one for labor performed, so as to reach exempt property, was a nullity. The justice of the peace should have rendered the same judgment, in kind, that was rendered before. *635It was beyond the power of the justice of the peace, in a mere suit on the old judgment, to save the bar of the statute, to change the old judgment by making the new different in its nature. The circiut court should have rendered a judgment against the maker of the note, and him alone, for the debt, interest, and costs in the magistrate’s court, and no more. The sureties on the certiorari bond are not liable for costs or debt. McInnis did not appeal. There was no trial de novo on the merits. Appellant only sought to have the error on the face of the record — the entry in the judgment as to its being for labor performed — corrected, so as to make the second judgment conform, in its nature, to the first. This he succeeds in doing, and, of course, he is not liable for the costs accruing in a contest which he wins; nor can any other than a mere personal judgment be rendered against him. It is obvious that his sureties on the certiorari bond are not liable for any costs, and it is equally plain that no judgment can be rendered against them for the debt, in a case like this, where the remedy invoked is not an appeal to try the merits anew, as in Hudson v. Nalty, 55 Miss., 582, but merely certiorari to correct an error apparent on the face of the record, that correction being secured. It would be a strange result, indeed, that the very- thing that the certiorari bond was given to secure should be obtained, and yet that the sureties on that certiorari bond should be required to pay, just as if the appellant had lost. Counsel for appellee confuses appeal and certiorari, and the procedure in the two remedies.
Section 89 of the code of 1892 provides that “in case of reversal the circuit court shall enter up such judgment as the justice of the peace ought to have entered, if the same be apparent . . . and may, in proper cases, enter judgment on the certiorari or appeal bond.” The judgment of the magistrate should have been reversed by the circuit court, and “it was apparent” from the face of the record what judgment the 'magistrate should have entered, and it was not “a proper case” *636for judgment against the sureties on the certiorari bond. See Evans v. Railway Co., 74 Miss., at page 234 (21 So., 15).

Reversed and remanded for judgment in accordance with this opinion.